Exhibit 10.1

 

 

 

GUARANTEE AGREEMENT

made by

THE SUBSIDIARIES OF CONSTELLATION BRANDS, INC. FROM TIME TO TIME

PARTY HERETO

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of May 3, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      SECTION 1.       DEFINED TERMS   

1.1

   Definitions      1   

1.2

   Other Definitional Provisions      2       SECTION 2.       GUARANTEE   

2.1

   Guarantee      2   

2.2

   Right of Contribution      3   

2.3

   No Subrogation      3   

2.4

   Amendments, etc., with Respect to the Obligations      3   

2.5

   Guarantee Absolute and Unconditional      4   

2.6

   Reinstatement      5   

2.7

   Payments      5       SECTION 3.       REPRESENTATIONS AND WARRANTIES      
SECTION 4.       MISCELLANEOUS   

4.1

   Amendments in Writing      6   

4.2

   Notices      6   

4.3

   No Waiver by Course of Conduct; Cumulative Remedies; Enforcement      6   

4.4

   Successors and Assigns      6   

4.5

   Set-Off      6   

4.6

   Counterparts      7   

4.7

   Severability      7   

4.8

   Section Headings      7   

4.9

   Integration      7   

4.10

   GOVERNING LAW      7   

4.11

   Submission To Jurisdiction; Waivers      7   

4.12

   Acknowledgements      8   

4.13

   Additional Guarantors      8   

4.14

   Releases      8   

4.15

   WAIVER OF JURY TRIAL      8   

ANNEXES

Annex 1        Joinder Agreement

 

-i-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of May 3, 2012, made by each of the signatories
identified on the signature pages hereto under the heading “Guarantors”
(collectively, and together with any other entity that may become a party hereto
as provided herein, the “Guarantors”), in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of May 3, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CONSTELLATION BRANDS, INC. (the “Company”), certain
other parties thereto, the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby agrees
with the Administrative Agent:

SECTION 1.

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantors”: the collective reference to each Guarantor.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties the prompt and complete payment and performance of the
Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in respect of the Obligations shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations, Obligations in respect of Secured
Hedge Agreements and Cash Management Obligations) of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, the Commitments have been terminated and either no Letter of Credit shall
be outstanding or each outstanding Letter of Credit has been cash collateralized
so that it is fully secured to the reasonable satisfaction of the Administrative
Agent, notwithstanding that from time to time during the term of the Credit
Agreement any Loan Party may be free from any of the Obligations.

(e) Except as provided in Section 4.14, no payment made by any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Secured Party from any of the Guarantors, any
other guarantor or any other Person by virtue

 

-2-



--------------------------------------------------------------------------------

of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Obligations or any
payment received or collected from such Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Guarantor hereunder until the Obligations are paid in full, the Commitments
have been terminated, and either no Letters of Credit shall be outstanding or
each outstanding Letter of Credit has been cash collateralized so that it is
fully secured to the reasonable satisfaction of the Administrative Agent.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall seek to enforce any right
of subrogation in respect of any of the rights of the Administrative Agent or
any other Secured Party against any Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Obligations, nor shall any Guarantor seek
any contribution or reimbursement from any other Guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the
Administrative Agent and the other Secured Parties by the Loan Parties on
account of the Obligations are paid in full, either no Letter of Credit shall be
outstanding or each outstanding Letter of Credit has been cash collateralized so
that it is fully secured to the reasonable satisfaction of the Administrative
Agent and the Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine. For the avoidance of doubt, nothing in the foregoing agreement by the
Guarantor shall operate as a waiver of any subrogation rights.

2.4 Amendments, etc., with Respect to the Obligations. To the fullest extent
permitted by applicable law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Obligations made by the Administrative Agent or any other Secured
Party may be rescinded by the Administrative Agent or such Secured Party and any
of the Obligations continued, and the Obligations, or the liability of any other
Person

 

-3-



--------------------------------------------------------------------------------

upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement and the other Loan Documents, any other documents
executed and delivered in connection therewith, any Swap Agreement and any
agreement giving rise to Cash Management Obligations may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be, or, solely in the case
of any Swap Agreement or any agreement giving rise to Cash Management
Obligations, the applicable Hedge Bank or Cash Management Bank) may deem
reasonably advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and the Guarantors, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Guarantors with respect to the Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2, to the fullest extent
permitted by applicable law, shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any other Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right

 

-4-



--------------------------------------------------------------------------------

of offset, or any release of any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid in Dollars to the Administrative Agent without set-off or counterclaim at
the Administrative Agent’s Office.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Administrative
Agent and each Lender that:

(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform its
obligations under this Agreement, and all necessary authority has been obtained;

(b) this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms;

(c) the making and performance of this Agreement does not and will not violate
the provisions of any applicable law, regulation or order, and does not and will
not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected, except to the
extent that such violation or default could not reasonably be expected to have a
Material Adverse Effect; and

(d) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Agreement have been obtained
or made and are in full force and effect, except where the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

-5-



--------------------------------------------------------------------------------

SECTION 4.

MISCELLANEOUS

4.1 Amendments in Writing . None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.02 of the Credit Agreement.

4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantors shall be addressed to such Guarantor c/o
Constellation Brands, Inc. at its address provided in Section 9.01 of the Credit
Agreement.

4.3 No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.

(a) Neither the Administrative Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 4.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

(b) By its acceptance of the benefits of this Agreement, each Secured Party
agrees that this Agreement may be enforced only by the Administrative Agent and
that no Secured Party shall have any right individually to enforce or seek to
enforce this Agreement.

4.4 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their permitted successors and
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Agreement except as permitted by the Credit
Agreement.

4.5 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Guarantor against any of and all the Obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

-6-



--------------------------------------------------------------------------------

4.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

4.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.9 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.11 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

-7-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.12 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.13 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement and an
Obligor under the U.S. Pledge Agreement upon execution and delivery by such
Subsidiary of a Joinder Agreement in the form of Annex 1 hereto.

4.14 Releases.

(a) At such time as the Loans, the amounts owed to any Issuing Bank in respect
of Letter of Credit and the other Obligations (other than contingent
indemnification and contingent expense reimbursement obligations, Obligations in
respect of Secured Hedge Agreements and Cash Management Obligations) shall have
been paid in full, the Commitments have been terminated and either no Letters of
Credit shall be outstanding or each outstanding Letter of Credit has been cash
collateralized so that it is fully secured to the reasonable satisfaction of the
Administrative Agent, this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party.

(b) Any Guarantor shall be automatically released from its obligations under the
circumstances provided in clause (i)(iii) of Article VIII of the Credit
Agreement.

4.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-8-



--------------------------------------------------------------------------------

GUARANTORS: ALCOFI INC. CONSTELLATION LEASING, LLC CONSTELLATION TRADING
COMPANY, INC. CONSTELLATION WINES U.S., INC. FRANCISCAN VINEYARDS, INC. ROBERT
MONDAVI INVESTMENTS SPIRITS MARQUE ONE LLC THE HOGUE CELLARS, LTD. By:  

/s/ David E. Klein

Name:   David E. Klein Title:   Vice President and Assistant Treasurer
CONSTELLATION BEERS LTD. CONSTELLATION SERVICES LLC By:  

/s/ David E. Klein

Name:   David E. Klein Title:   Vice President and Treasurer

 

[Guarantee Agreement Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Colleen M. O’Brien

Name:   Colleen M. O’Brien Title:   Sr. Vice President

[Guarantee Agreement Signature Page]



--------------------------------------------------------------------------------

[FORM OF JOINDER AGREEMENT]

Annex 1 to

Guarantee Agreement

JOINDER AGREEMENT, dated as of             , 201    , made
by                    (the “Additional Pledgor”), in favor of BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below). All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Guarantee Agreement (as defined below) or the U.S. Pledge Agreement (as
defined below), as applicable.

W I T N E S S E T H :

WHEREAS, CONSTELLATION BRANDS, INC. (the “Company”), certain other parties
thereto, the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of May 3, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Guarantors (other than the Additional Pledgor), as applicable, have entered into
(i) the Guarantee Agreement, dated as of May 3, 2012 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”) and (ii) the
U.S. Pledge Agreement, dated as of May 3, 2012 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Pledge Agreement”) in favor of
the Administrative Agent for the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party
to the Guarantee Agreement and the U.S. Pledge Agreement; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guarantee Agreement and the U.S.
Pledge Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Joinder Agreement, the
Additional Pledgor, as provided in Section 4.13 of the Guarantee Agreement,
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. The Additional Pledgor
hereby represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee Agreement is true and correct in all
material respects on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date (unless stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date).



--------------------------------------------------------------------------------

2. U.S. Pledge Agreement. By executing and delivering this Joinder Agreement,
the Additional Pledgor, as provided in Section 4.13 of the Guarantee Agreement
and Section 6.10 of the U.S. Pledge Agreement, hereby becomes a party to the
U.S. Pledge Agreement as an “Obligor” thereunder with the same force and effect
as if originally named therein as an Obligor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of an Obligor thereunder. Without limiting the generality of the
foregoing, the Additional Pledgor hereby grants and assigns to the
Administrative Agent for the benefit of the Secured Parties, a security interest
in, all of its right, title and interest in the Collateral, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.
Pursuant to any applicable law, each Additional Pledgor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Additional Pledgor in such form and in such offices as the
Administrative Agent determines appropriate to perfect the security interests of
the Administrative Agent under the U.S. Pledge Agreement. Each Additional
Pledgor authorizes the Administrative Agent to describe the collateral and
indicate that after-acquired assets are covered in such financing statements.
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in the Schedules to the Perfection Certificate (as defined in the
Credit Agreement). The Additional Pledgor hereby represents and warrants that
each of the representations and warranties contained in Section 2 of the U.S.
Pledge Agreement is true and correct in all material respects on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date (unless stated to relate to a specific earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

3. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL PLEDGOR]

By:

 

 

Name:

 

Title:

 

 

-2-



--------------------------------------------------------------------------------

Annex 1-A to

Joinder Agreement

Perfection Certificate Supplement

 

-3-